DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 2/21/2022 for application number 17/038,867. 
Claims 1-20 are presented for examination. Claims 1, 11 and 20 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/2022 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb et al. (US Patent Application 2017/0093780; hereinafter Lieb) in view of Ahmed et al. (US Patent Application 2015/0172238; hereinafter Ahmed), further in view of Ma (US Patent Application 2008/0270558; hereinafter Ma).  


As to independent claim 1, Lieb teaches a method comprising:
generating, by a messaging system, a first user interface on a client device [Fig. 9, Para 0179], the first user interface including a first user-selectable icon [Para 0180 - the user selects the sharing control 906 which has been displayed in response to the user selecting one or more images];
receiving indication of user selection of the first user-selectable icon from the client device [Para 0180 - The selection of this control 906 commands the device to share the selected image(s)];
causing a display of a second user interface on the client device [Fig. 10, Para 0181], the second user interface including a plurality of user-selectable elements [Para 0183], each of the plurality of user- selectable elements corresponding to a connected user profile [Para 0183 -any or all of which can be selected by user input as suggested recipient users for a shared album that includes the images selected in interface 800. In this example, each suggested recipient user 1002 is associated with a different communication channel (e.g., different communication modality)];
receiving a user input associated with a media content item via the second user interface [Para 0184 - the suggested recipient users 1002 have been determined to be potentially relevant to the selected sharing task of the user (which is sharing the selected image 902 in a shared album); Fig. 11, Para 00186 - In FIG. 11, the user has input a portion of a recipient user's name in the address field 1001 of recipient interface 1000. This causes the user device to display a list of suggested recipient users 1102];
Lieb does not appear to teach explicitly:
receiving indication of user selection of a first user-selectable element and a second user-selectable element from the plurality of user-selectable elements, the first user-selectable element being associated with a first connected user profile and the second user-selectable element being associated with a second connected user profile; and
generating a first private messaging user interface to facilitate a first private conversation with a first user corresponding to the first connected user profile and a second private messaging user interface to facilitate a second private conversation with a second user corresponding to the second connected user profile.
However, Ahmed teaches in the same field of endeavor:
receiving indication of user selection of a first user-selectable element and a second user-selectable element from the plurality of user-selectable elements, the first user-selectable element being associated with a first connected user profile and the second user-selectable element being associated with a second connected user profile [Fig. 22, Para 0101 - the user can select send 2210 in order to send an image with text to any user, within a list of users 2230. Send to screen 2210 allows the user to search for a friend by using search icon 2220. The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends]; and
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb and Ahmed at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb to include the concept of sharing content on devices with reduced user actions taught by Ahmed to enhance their social experience (e.g., interacting with friends, co-workers, family, etc.) by using the system and processes of the present invention, which allows sharing content with less actions and time [Ahmed, Para 0017].
One of the ordinary skill in the art wanted to be motivated to include the concept of sharing content on devices with reduced user actions taught by Ahmed to enhance their social experience (e.g., interacting with friends, co-workers, family, etc.) by using the system and processes of the present invention, which allows sharing content with less actions and time [Ahmed, Para 0017].
Lieb and Ahmed do not appear to teach: generating a first private messaging user interface to facilitate a first private conversation with a first user corresponding to the first connected user profile and a second private messaging user interface to facilitate a second private conversation with a second user corresponding to the second connected user profile.
However, Ma teaches in the same field of endeavor:
generating a first private messaging user interface to facilitate a first private conversation with a first user corresponding to the first connected user profile and a second private messaging user interface to facilitate a second private conversation with a second user corresponding to the second connected user profile [Fig. 1, Para 0066 - Block 107: Messages are sequentially constructed with the addresses of individual common users and sent individually.].
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb, Ahmed and Ma at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb and a method for sharing content on devices with reduced user actions taught by Ahmed to include the concept of realizing group-sending message service taught by Ma to overcome the inflexibility of the group-sending message service and a low efficiency [Ma, Para 0021].
One of the ordinary skill in the art wanted to be motivated to include the concept of realizing group-sending message service taught by Ma to overcome the inflexibility of the group-sending message service and a low efficiency [Ma, Para 0021].

As to dependent claim 2, Lieb, Ahmed and Ma teach the method of claim 1.
Lieb further teaches: wherein the receiving the indication of selection of the first user- selectable element and the second user-selectable element from the plurality user-selectable elements is subsequent to receiving the user input associated with the media content item via the second user interface [Fig. 9 & 10 – Lieb teaches that media items are selected before selecting recipients (the first and second user-selectable elements)]. 

As to dependent claim 3, Lieb, Ahmed and Ma teach the method of claim 1.
Ahmed further teaches:  wherein the second user interface comprises a transmission user-selectable icon, the transmission user-selectable icon including a text indicator [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends]. 

As to dependent claim 4, Lieb, Ahmed and Ma teach the method of claim 3.
Ahmed further teaches:  further comprising: 
modifying the text indicator in response to the indication of user selection of the one or more user-selectable elements [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

The method of claim 5, Lieb, Ahmed and Ma teaches the method of claim 1.  
Ahmed further teaches:
in response to receiving indication of user selection of a single user-selectable element from the plurality of user-selectable elements, generating a first text indicator associated with the transmission user-selectable icon in the second user interface [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

As to dependent claim 6, Lieb, Ahmed and Ma teach the method of claim 1.
Ahmed further teaches: further comprising:
in response to receiving indication of user selection of two or more user-selectable elements from the plurality of user-selectable elements, generating a second text indicator associated with a transmission user-selectable icon in the second user interface [Fig. 22, Para 0101 – The user can use select buttons 2240 to select friends and use send button 2250 to send the message to the selected friends – Examiner notes that if a user selects a different number of friends, “Send to 3 friends” would change to “Send to X number of friends].

As to dependent claim 7, Lieb, Ahmed and Ma teach the method of claim 3.
Lieb further teaches: further comprising: 
in response to receiving indication of user selection of the transmission user-selectable icon, generate a third user interface includes a plurality of conversation display regions [Fig. 13, Para 0190 - the interface 1300 can be displayed in response to the user selecting the "next" control 1204 of interface 1000 as shown in FIG. 12; Para 0191 - If multiple images are selected to be shared, multiple images can be displayed in display area 1304. In addition, a message field 1306 can be included in interface 1300 to receive user input that provides a message associated with the shared album that is being created or added to by the selected image 902].

As to dependent claim 8, Lieb, Ahmed and Ma teach the method of claim 7.
Lieb further teaches: further comprising: 
wherein the plurality of conversation display regions comprises a first conversation display region corresponding to the first private messaging user interface associated with the first connected user profile [Fig. 14, Para 0192 - the sharing user has input a message 1402 in the message field 1306].

As to dependent claim 10, Lieb, Ahmed and Ma teach the method of claim 1.
Lieb further teaches:  
wherein each of the first private messaging user interface and the second private messaging user interface includes the media content item [Fig. 24 and 26].

As to independent claim 11, the claim is a system claim which implements the methods recited in claim 1.  Accordingly, the claim is rejected on the same ground as the corresponding claim.

As to dependent claims 12-18, the claims are system claims which implement the methods recited in claim 2-8, respectfully.  Accordingly, the claims are rejected on the same ground as the corresponding claims.

As to independent claim 20, the claim is a medium claim which implements the methods recited in claim 1.  Accordingly, the claim is rejected on the same ground as the corresponding claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb in view of Ahmed and Ma, further in view of Prigozhin et al. (US Patent Application 2020/0228484; hereinafter Prigozhin).  

As to dependent claim 9, Lieb, Ahmed and Ma teach the method of claim 8.
Lieb, Ahmed and Ma do not appear to teach: wherein each of the plurality of conversation display regions comprises a visual indication of a read status of a most recent media content item.
However, Prigozhin further teaches in the same field of endeavor: further comprising: 
wherein each of the plurality of conversation display regions comprises a visual indication of a read status of a most recent media content item [Para 0025 - a visual indicator to inform the user that the status 116 of the electronic message 112 has been modified].
It would have been obvious to one of ordinary skill in art, having the teachings of Lieb, Ahmed, Ma and Prigozhin at the time of filing, to modify a method for sharing images and image albums over a communication network disclosed by Lieb and a method for sharing content on devices with reduced user actions taught by Ahmed and a method for realizing group-sending message service taught by Ma to include the concept of a method for marking status of displayed messaging based on reading status taught by Prigozhin to effectively identify the message as remaining in need of attention and/or servicing, and, in a more global manner, draw the attention of one or more other users via notifications [Prigozhin, Para 0013].
One of the ordinary skill in the art wanted to be motivated to include the concept of marking status of displayed messaging based on reading status taught by Prigozhin to effectively identify the message as remaining in need of attention and/or servicing, and, in a more global manner, draw the attention of one or more other users via notifications [Prigozhin, Para 0013].

As to dependent claim 19, the claim is a system claim which implements the methods recited in claim 9, respectfully.  Accordingly, the claim is rejected on the same ground as the corresponding claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US Patent Application US 2018/0069906 A1) – teaches a method and system for communication. During operation, the system may receive a message sent by a sender to multiple recipients. The system may determine that a reply mode of the message is set to a private mode which restricts permission to receive replies to the message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176